Per Curiam.
Respondent was admitted to practice by this Court in 1986. He maintained an office for the practice of law in New Jersey where he was admitted in 1980.
On May 4, 2009 in Supreme Court, New York County, respondent entered guilty pleas to two counts of conspiracy in the fifth degree in violation of Penal Law § 105.05 (1), serious crimes as defined by Judiciary Law § 90 (4) (d). The convictions require respondent’s suspension until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g) (see Judiciary Law § 90 [4] [f]).
We therefore grant petitioner’s instant motion and direct respondent’s suspension from the practice of law, effective immediately, until such time as a final order of discipline is entered.
*1399Spain, J.P., Rose, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that petitioner’s motion is granted; and it is further Ordered that respondent is suspended from the practice of law pursuant to Judiciary Law § 90 (4) (f), effective immediately, until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g); and it is further
Ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further
Ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).